UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              5/10/2021
----------------------------- X
                              :
UNITED STATES OF AMERICA      :            ORDER
                              :
            - v. –
                              :            S4 17 Cr. 151 (AJN)
ROBERT PIZARRO and            :
JUAN RIVERA,                  :
                              :
               Defendants.    :
                              :
----------------------------- X

     On May 6, 2021, the parties jointly proposed that this Court

order the unsealing of certain sealed documents either in whole or

in redacted form.

     The versions of the sealed documents that the parties proposed

be unsealed were enclosed along with the parties’ application for

unsealing   in   a   folder   marked   Exhibit     B,   with   some   of   those

documents including redactions of certain information.

     Upon the application of the Government and the defendants,

Robert Pizarro and Juan Rivera, it is hereby ORDERED that the

versions of the sealed filings submitted by the parties to the

Court on May 6, 2021 in a folder marked Exhibit B shall be unsealed

and docketed in this matter.




                                       1
Dated:   New York, New York
          May 10
         ____________, 2021



                              __________________________________
                              THE HONORABLE ALISON J. NATHAN
                              UNITED STATES DISTRICT JUDGE




                                2
